Citation Nr: 0524215	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Guillain Barre 
Syndrome (GBS), claimed as due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for hair loss, claimed 
as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin lesions, 
claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for hypertrophic 
changes of the lumbar spine, claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S. C., M. B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and January 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was previously before the Board in August 2002 
and February 2004, at which time it was remanded for further 
development.  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in July 2003.  


FINDINGS OF FACT

1.  The competent and probative medical and other evidence 
demonstrates that the veteran's GBS was not present until 
many years after service and that it is not etiologically 
related to any incident of service including exposure to 
ionizing radiation.

2.  The competent and probative medical and other evidence 
demonstrates that the veteran's hair loss was not present in 
service and that it is not etiologically related to any 
incident of service including exposure to ionizing radiation.

3.  The competent and probative medical and other evidence 
demonstrates that the veteran's skin lesions were not present 
in service and that they are not etiologically related to any 
incident of service including exposure to ionizing radiation.

4.  The competent and probative medical and other evidence 
demonstrates that the veteran's hypertrophic changes of the 
lumbar spine were not present until many years after service 
and that they are not etiologically related to any incident 
of service including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  GBS was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.311 (2004).

2.  Hair loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.311 (2004).

3.  Skin lesions were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.311 (2004).

4.  Hypertrophic changes of the lumbar spine were not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
1999 and January 2000 rating determinations, the March 2000 
statement of the case, the October 2000, and January 2005 
supplemental statements of the case, and the May 2001, 
February 2004 and July 2004 VCAA letters, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the February 2004 and July 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the December 1999 and January 2000 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating actions on appeal were promulgated, the RO did provide 
notice to the claimant in May 2001, February 2004, and July 
2004, regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development actions needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the 
case of the appellant's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.  
Thus, the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination and that all VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

The veteran contends that exposure to ionizing radiation 
during his participation in Operation REDWING caused his GBS, 
hair loss, skin lesions and hypertrophic changes of the 
lumbar spine.  There is no indication of the presence of any 
of these disabilities in service and the veteran does not 
contend otherwise.  The report of his service separation 
examination, which was conducted in October 1957, reveals no 
abnormalities, including normal findings for the upper and 
lower extremities; the spine and other musculoskeletal 
systems; the head, neck, face and scalp; and the skin.  There 
were also no findings of any of these disorders in the years 
immediately following service.  

The Board notes that GBS, hair loss, skin lesions, and 
hypertrophic changes of the lumbar spine are not among the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the veteran's claims that 
his GBS, hair loss, skin lesions, and hypertrophic changes of 
the lumbar spine are due to in-service radiation exposure.

When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within a specified period, certain 
development of the claim is required.  38 C.F.R. 
§ 3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id.  For purposes of 
38 C.F.R. § 3.311, the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes the list of diseases set forth earlier.  See 
38 C.F.R. § 3.311(b)(2).  GBS, hair loss, skin lesions, and 
hypertrophic changes of the lumbar spine are not on that 
list, and though requested to do so, the veteran has not 
cited or submitted competent scientific or medical evidence 
that GBS, hair loss, skin lesions, and hypertrophic changes 
of the lumbar spine are radiogenic diseases.  In the absence 
of such evidence, there is no basis for further consideration 
of the claim under the provisions of 38 C.F.R. § 3.311.


Combee

The Federal Circuit has determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

With respect to the application of Combee in this case, the 
Board notes that in November 1999, the veteran's private 
physician, M. Feinberg, M.D., indicated that the veteran had 
been a patient of his since March 1997.  He noted that the 
veteran had suffered an episode that was diagnosed as 
possible GBS with paralysis of the lower extremities in the 
thoracic region.  This occurred in the 1980's and improved 
with physical therapy.  He further observed that the veteran 
suffered from degenerative spine disease and radiculopathy.  
In addition, the veteran was noted to have an essential 
tremor.  He indicated that the veteran did report exposure in 
the military to a high dose of radiation.  He stated that the 
hair loss immediately followed and that he had had multiple 
skin lesions since that time.  Dr. Feinberg noted that 
certainly his transient paralysis as well as his degenerative 
spine disease and radiculopathy, as well as the above-
mentioned skin lesions, hair loss, and tremor were possibly 
related to his radiation exposure.  

In December 1999, John R. Capone, M.D. stated that he treated 
the veteran for Guillain Barre Syndrome from November 1986 to 
November 1987. 

The Board notes an August 2000 dermatology medical report 
revealed diagnoses of seborrheic keratoses of the left check 
and abdomen and actinic keratoses of the scalp.  The 
dermatologist stated that the actinic damage noted on the 
scalp may possibly related to simple UV exposure as the 
veteran was bald and had been so for decades.  The 
dermatologist also indicated that some degree of chronic 
radiation dermatitis may be contributory and cannot be ruled 
out. 

In August 2000, Dr. Feinberg amended his previous statement 
and stated that the veteran's transient paralysis, 
degenerative spine disease and radiculopathy, skin lesions 
and hair loss were at least as likely as not related to his 
radiation exposure.  Dr. Feinberg, did not provide a 
rationale for his opinion.

At the time of his July 2003 hearing, the veteran testified 
that he was in excellent physical condition when he entered 
the military.  He noted that he was part of Operation Redwing 
and that he was exposed to ionizing radiation.  The veteran 
stated that he lost almost all of his hair after discharge.  
He indicated that he was totally bald by 25.  The veteran 
reported that he was diagnosed with GBS in 1986.  He noted 
that he had been told by a VA dermatologist that his baldness 
could have been from ionizing radiation.  The veteran 
testified that his skin lesions began to appear in 1988.  

In February 2004, the Board remanded this matter for 
additional development, to include a VA examination.  

In July 2004, the veteran was afforded the requested VA 
examination. The examiner indicated that she had completely 
reviewed the claims file.  The examiner noted that the 
veteran was diagnosed as having GBS in 1986.  He developed 
acute weakness of the left leg which progressed to the right 
and developed a tingling sensation in the abdomen.  The 
veteran was in a wheelchair for one year.  It took him 8 
years to recover.  The veteran complained of tingling and 
numbness in both feet and pain in his ankle joints.  He felt 
fatigued all day and had no desire to do anything.  The 
veteran was known to have degenerative joint disease of the 
lumbar spine with radiculopathy.  He had had lesions on his 
scalp since 1999.  The lesions were treated with liquid 
nitrogen.  Diagnoses of actinic keratoses and seborrheic 
keratoses were noted to have been rendered.  The veteran 
reported that he had plaques on his hands and that they 
sometimes bled.  He noted that this hair loss began one year 
after service.  

Physical examination revealed that the veteran had a healing 
ulcer on the top of his head with no hair.  Surrounding the 
ulcer was keratotic skin.  Maculopapular reddish rashes were 
also present.  Following examination, diagnoses of residuals 
of GBS, etiology unknown; actinic keratosis, scalp; eczema, 
hands and leg; baldness; and degenerative joint disease, 
lumbar spine, were rendered. 

The examiner noted that she had read the August 2000 opinion 
from Dr. Feinberg and that she did not agree with it.  She 
stated that the above diagnoses were not related to the late 
effects of ionizing radiation.  She indicated that actinic 
keratoses were well known due to chronic sun exposure.  She 
further stated that hair loss from acute exposure to heavy 
radiation was accompanied by other lesions such as mouth 
ulcer, diarrhea, skin bleeding, and the patient being sick.  
She also noted that there would be regrowth of new hair in 4 
to 6 months.  She observed that the veteran did not have this 
clinical history.  The examiner stated that it was her 
opinion based on the literature, that the veteran's claims 
were not related to his exposure to ionizing radiation 
resulting from atomic testing. 

The veteran's claim is supported by the medical statements of 
Dr. Feinberg as it relates to all the issues on appeal and 
the August 2000 VA dermatologist as it relates to his claim 
for a skin disorder.  However, it appears that both of these 
opinions were based upon a history provided by the veteran, 
without an independent review of the veteran's available 
service medical records or post-service medical history.  The 
Court has held that an opinion based solely upon information 
provided by the veteran, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, the August 2000 VA physician only 
indicated that some degree of chronic radiation may be 
contributory and cannot be ruled out.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection). 

The Board further notes that Dr. Feinberg provided no 
rationale or bases for his opinion.  The failure of a 
physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence in the adjudication of 
the merits of the claim.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  It does not appear that Dr. Feinberg had access to 
the veteran's claims folder and his opinion is lacking in 
detail and thoroughness.

In contrast, the July 2004 VA examiner stated that there is 
no etiological link between exposure to ionizing radiation 
and GBS, hair loss, skin lesions, and hypertrophic changes of 
the lumbar spine.  The Board finds the opinions of the July 
2004 VA examiner to be most persuasive in this case as they 
are based upon a thorough medical examination and a review of 
the veteran's available service medical records and post-
service medical history and they are supported by detailed 
rationales and bases for the opinions. The opinions of Dr. 
Feinberg and the August 2000 VA physician are based upon a 
history provided by the veteran and not an independent review 
of the veteran's available service medical records and/or 
post-service medical records.  Furthermore, those physicians 
failed to provide any rationale or bases to support their 
opinions.  As previously noted, failure of a physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in an adjudication on the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. at 382.  Thus, the 
Board concludes that the opinions of the July 2004 VA 
examiner are entitled to more weight and credibility.

In summary, the Board finds that the competent and probative 
medical and other evidence of record does not demonstrate 
that the veteran's GBS, hair loss, skin lesions, or 
hypertrophic changes of the lumbar spine were present in 
service or that they are etiologically related to any 
incident of service including exposure to ionizing radiation.  
The Board therefore concludes that the veteran's GBS, hair 
loss, skin lesions, hypertrophic changes of the lumbar spine, 
were not incurred in or aggravated by service, nor may it be 
presumed that hypertrophic changes of the lumbar spine were 
incurred therein.  Accordingly, the benefits sought on appeal 
are denied.


ORDER

Service connection for GBS, claimed as due to exposure to 
ionizing radiation is denied.  

Service connection for hair loss, claimed as due to exposure 
to ionizing radiation is denied.

Service connection for skin lesions, claimed as due to 
exposure to ionizing radiation is denied.

Service connection for hypertrophic changes of the lumbar 
spine, claimed as due to exposure to ionizing radiation is 
denied.




	                          
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


